DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 01/26/2021, with respect to the rejection(s) of claim(s) 1, 4, 6-8, 12, 15, 18 and 23 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) which disclose a power supply unit provided with a fan and configured to take in air from an intake portion.
Examiner acknowledges claims 5, 14, 16-17 and 19-21 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (US 2014/0255057) and in view of Souda (US 2017/0257985).
With regard to claim 1, Yoshino discloses a recording apparatus (1) [image forming apparatus; Para. 0015] comprising:

a discharge unit (18) [discharging roller; Para. 0025] configured to discharge, in a discharge direction, the recording medium recorded by the recording unit;
a tray (13) [discharge tray; Para. 0021] on which the recording medium, discharged by the discharge unit, is to be stacked;
a side wall (20c) [cover; Para. 0026] extending in the discharge direction, and configured to face the recording medium stacked on the tray [Para. 0027; Figs. 3 and 4];
a scanner unit (41) [Para. 0015] arranged above the tray and configured to read an image of a document, and
wherein the side wall is provided with an exhaust portion (25) [exhaust port; covers other than 20a is provided with an exhaust port; Para. 0030] configured to exhaust air from an inside of the recording apparatus, toward the bottom surface of the scanner unit in a case where the fan is driven.
Yoshino does not disclose an exhaust portion upwardly inclined toward a bottom surface of the scanner unit and a power supply unit arranged below the tray and configured to supply electricity to the recording unit, wherein the power supply unit is provided with a fan configured to take in air from an intake portion.
However, Yoshino teaches a port (22) upwardly inclined. [Fig. 4]
In addition, Souda teaches a power supply unit (9) arranged below a tray (82) [Fig. 2] and configured to supply electricity to the recording unit [Para. 0023], wherein the power supply unit is provided with a fan (13) configured to take in air from an intake portion (24a) [Fig. 11].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the exhaust portion on the side wall to incline upwardly similar to the port, in order to exhaust air present inside the casing. [Para. 0030]

With regard to claim 15, Yoshino's modified recording apparatus discloses all the limitations of claim 8, and Yoshino modified also discloses wherein the bottom surface of the scanner unit is arranged above the side portion to form an exhaust space with the tray and the exhaust portion [Fig. 1 and Fig. 4].
With regard to claim 18, Yoshino's modified recording apparatus discloses all the limitations of claim 8, and Yoshino modified also discloses wherein air from the intake portion through the air discharge port the duct, and the exhaust portion [Para. 0002, Para. 0061].
With regard to claim 23, Yoshino's modified recording apparatus discloses all the limitations of claim 1 and Yoshino modified also discloses wherein the side wall regulates the recording medium stacked on the tray in a direction intersecting the discharge direction [Fig. 3].

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (US 2014/0255057) in view of Souda (US 2017/0257985) as applied to claim 1 above, and further in view of Ota (JP 2016-001297).
With regard to claim 4, Yoshino's modified recording apparatus discloses all the limitations of claim 1 but does not disclose wherein the exhaust portion is disposed above an upper most recording medium stacked on the tray in a case where a number of the recording medium stacked on the tray reaches a maximum allowable number.
However, Ota teaches an exhaust vent (68a) [Para. 0051; Fig. 9] disposed above an upper most recording medium being a media stacked on top of recording media in a case where a number of the recording media stacked on a tray (67) reaches a maximum allowable number [two or more sheets]

With regard to claim 6, Yoshino's modified recording apparatus discloses all the limitations of claim 1 and Yoshino also discloses wherein the tray includes a slope portion inclined upwardly in the discharge [Fig. 3], and wherein the power supply unit is arranged in a space formed below the slope portion. [Fig. 7]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (US 2014/0255057) in view of Souda (US 2017/0257985) in view of Ota (JP 2016-001297) as applied to claim 5 above, and further in view of Botten (US 2003/0098984).
With regard to claim 7, Yoshino's modified recording apparatus discloses all the limitations of claim 1 but does not disclose wherein at least a part of the exhaust portion is arranged right above an air discharge port from which air from the power supply unit is discharged in a case where the fan is driven.
However, Botten teaches at least a part of an exhaust vent hole is disposed right above an air discharge port from which air from the power supply unit is discharged. [Para. 0063; Fig. 7]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine an air discharge port in order to assist in cooling the apparatus.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (US 2014/0255057)
In view of Souda (US 2017/0257985) in view of Ota (JP 2016-001297) as applied to claim 7 above and further in view of Moriyama (US 2017/0232765).
claim 8, Yoshino's modified recording apparatus discloses all the limitations of claim 7 and Yoshino modified further comprising a duct (FI) [air channels; Para. 0021] configured to guide air from the air discharge port to the exhaust portion.
Yoshino modified does not disclose wherein the recording unit includes an inkjet recording head configured to eject ink to a recording medium to record an image on the recording medium, and wherein the inkjet recording head is a full-line type inkjet recording head in which a plurality of ejection ports for ejecting ink is arranged in an area corresponding to a width of the recording medium.
However, Moriyama teaches an inkjet head recording head (34) [Para. 0070; Fig. 2] and is a full line type inkjet recording head in which a plurality of ejecting ink [Para. 0069] is arranged in an area corresponding to a width of the recording medium.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the modified apparatus of Ota with the recording head of Moriyama since the examiner takes Office Notice of the equivalence of the developing device and a full line type ink jet recording head for their use in the printing art and the selection of any of these known equivalents to print images would be within the level of ordinary skill in the art.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP 2016-001297) in view of Yoshino (US 2014/0255057) and further in view of Souda (US 2017/0257985).
With regard to claim 12, Ota discloses a method for a recording apparatus (100) [Fig. 2] having a recording unit (20) [image forming unit] configured to record an image on a recording medium (P) [sheet], a discharge unit (60) [paper ejection unit; Fig. 9] configure to discharge, in a discharge direction [Fig. 2], the recording medium recorded by the recording unit, a tray (67) [discharge tray; Fig. 9] on which the recording medium discharged by the discharge unit, is to be stacked, a side wall 
and configured to read an image of a document, wherein the side wall is provided with an exhaust portion (25) [exhaust port; covers other than 20a is provided with an exhaust port; Para. 0030].
Ota does not disclose a power supply unit arranged below the tray and configured to supply electricity to the recording unit, where the power supply unit is provided with a fan configured to take in air from an intake portion.
Souda teaches a power supply unit (9) arranged below a tray (82) [Fig. 2] and configured to supply electricity to the recording unit [Para. 0023], wherein the power supply unit is provided with a fan (13) configured to take in air from an intake portion (24a) [Fig. 11]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a power supply unit, provided with a fan, below the tray of Ota in order to obtain enhanced efficiency in discharging atmosphere around the power supply and this modified apparatus configures a method comprising: exhausting air, from an inside of the recording apparatus toward the bottom surface of the scanner unit in a case where the fan is driven.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        /ERICA S LIN/Primary Examiner, Art Unit 2853